DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a lengthwise direction of the at least one first protrusion is substantially perpendicular to a medial-lateral direction of the tibial component. Lines 16 and 17 recite “a length of the rear portion along the extending direction away from the bottom surface is greater than a length of the front portion along the extending direction away from the bottom surface”. These limitations are unclear because it does not appear that the lengths of the rear and front portion are measured in the “lengthwise direction” and are instead measured in the extending direction. What is the lengthwise direction recited in line 12? Par.64 of the specification discusses a “longitudinal direction” and figs. 5A and 5B show L1 is substantially perpendicular to a medial-lateral direction. Is the lengthwise direction intended to be the longitudinal direction discussed in the specification? 
Claim 7 recites the limitation "the first extending direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one first protrusion" in lines 9, 14, and 15.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, lines 6-8 require that the at least one protrusion gradually becomes thinner along an extending direction away from the bottom surface and a lengthwise direction of the at least one first protrusion is substantially perpendicular to a medial-lateral direction of the tibial component. Lines 11 and 12 recite “a length of the rear portion along the extending direction away from the bottom surface is greater than a length of the front portion along the extending direction away from the bottom surface”. These limitations are unclear because it does not appear that the lengths of the rear and front portion are measured in the “lengthwise direction” and are instead measured in the extending direction. What is the lengthwise direction recited in line 7? Par.64 of the specification discusses a “longitudinal direction” and figs. 5A and 5B show L1 is substantially perpendicular to a medial-lateral direction. Is the lengthwise direction intended to be the longitudinal direction discussed in the specification? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh et al. 3,869,731 (hereafter referred to as Waugh) in view of Fell et al. 2010/0249941 (hereafter referred to as Fell) in view of Goymann et al. 4,978,357 (hereafter referred to as Goymann).
Regarding claims 1 and 14, Waugh discloses a knee joint prosthesis, comprising a tibial component, including a top surface 20, a bottom surface 22 opposite to the top surface and a first slot 29 passing through the top surface and the bottom surface for accommodating a cruciate ligament, wherein the tibial component includes at least one first protrusion 22 disposed on the bottom surface (figs. 5-8), and a femoral component, carried by the tibial component (fig.1) and including a second slot for accommodating the cruciate ligament (see the space between condyles in fig.3), wherein the femoral component includes at least one second protrusion 12, 14 disposed on a surface thereof opposite to the tibial component (figs. 1-3). While Waugh discloses the invention substantially as claimed, Waugh does not disclose that the at least one first protrusion gradually becomes thinner along an extending direction away from the bottom surface, and a lengthwise direction of the at least one protrusion is substantially perpendicular to a medial-lateral direction of the tibial component, wherein the at least one first protrusion includes a rear portion corresponding to a posterior of the tibial component and a front portion corresponding to an anterior of the tibial component, and a length of the rear portion along the extending direction away from the bottom surface is greater than a length of the front portion along the extending direction away from the bottom surface, and wherein the at least 
Fell teaches a tibial component, in the same field of endeavor, wherein a protrusion 22 gradually becomes thinner along an extending direction away from the bottom surface (see the last six lines of par.141), and a lengthwise direction of the at least one protrusion is substantially perpendicular to a medial-lateral direction of the tibial component (the protrusion extends in an anterior-posterior direction which is substantially perpendicular to the medial-lateral direction), wherein the protrusion includes a rear portion 26 corresponding to a posterior of the tibial component and a front portion 24 corresponding to an anterior of the tibial component, and a length of the rear portion along the extending direction away from the bottom surface is greater than a length of the front portion along the extending direction away from the bottom surface (figs. 39-41 show the rear/posterior is longer than the front/anterior; par.141 discusses this feature), and wherein the protrusion has a thickest part where the protrusion directly connects to the bottom surface (par.141 discloses the protrusion tapers in width from an end proximal to the bottom face 14 to an end distal from the bottom face such that a proximal end is wider than a distal end) for the purpose of creating a knife like edge which may facilitate insertion (par.141). The keel design taught by Fell is for the purpose of providing a captured keel design which provides for positive interlocking that resists unintended dislodgement of the implant without the use of cement (par.123). Fell further discloses the keel may be coated to promote bony ingrowth and may include one or more openings (par.150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a protrusion as taught by Fell which includes a tapered shape in an extending direction as well as a longer posterior end and a shorter anterior end for protrusions on each side of the tibial component of Waugh in order to provide a captured keel design that facilitates insertion and resists unintended dislodgement of the component. While Waugh in view of Fell discloses 
Goymann teaches a knee joint prosthesis, in the same field of endeavor, wherein protrusions 121 and 122 which are implanted in bone comprise a plurality of perforations for the purpose of permitting the ingrowth of bone tissue after implantation of the prosthesis to thereby increase the service life and stability of the prosthesis (col.8, ll.55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add perforations/through holes as taught by Goymann to each of the first and second protrusions of Waugh in view of Fell in order to permit the ingrowth of bone tissue to increase the service life and stability of the prosthesis.
Regarding claims 3 and 16, Waugh does not disclose at least one second through hole passing through the top surface and the bottom surface and located away from the at least one protrusion.
Fell teaches a tibial component, in the same field of endeavor, wherein a through hole passes through the top surface and the bottom surface at a location away from a protrusion 22 (see where screw 66 extends through the plate in figs. 85-87; a through hole is required for receiving the screw) for the purpose of providing additional stability if needed (par.150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional hole through the top and bottom surface away from the protrusion as taught by Fell to the tibial component of Waugh in order to allow for allowing a screw to be used to provide additional stability for a particular patient in need of more stability.
Regarding claims 4 and 17, see Waugh figs. 5-7. The wall surrounding the slot can be used to engage the component and may therefore be considered at least one engagement portion adjacent to the first slot.

Regarding claim 9, see Waugh figs. 2 and 3 which show a tapered cutting edge 16 located at the edge of the protrusions 12 and 14. The wall located between the cutting edge 16 and the surface of the femoral component is considered a base disposed between second cutting edge 16 and a surface of the femoral component.
Regarding claim 11, Waugh appears to disclose a single-piece tibial component where the top surface acts as a pad and does not specifically disclose that the prosthesis further comprises at least one pad located between the tibial component and the femoral component.
Fell teaches that in tibial components, a polyethylene bearing is typically placed by an interference fit or by melt infusion to a metal backing plate or an all polyethylene design may be used (par.8).
Before the effective filing date of the claimed invention, both a single piece tibial component as taught by Waugh and Fell and a modular tibial component comprising a tibial baseplate and tibial bearing (pad) as taught by Fell were known obvious equivalent designs for providing a bearing surface for femoral condyles and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the modular tibial component design comprising a pad as taught by Fell in order to allow for the pad to be switched if the pad has been subjected to excessive wear.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann as applied to claims 1 and 14 above, and further in view of Rüter et al. DE 29701082U1 (hereafter referred to as Rüter; refer to the translation for passages referenced herein). .
Rüter teaches a prosthesis, in the same field of endeavor, wherein cutting edges 15, 16 of the prosthesis comprise recesses 20 (figs. 1 and 2) for the purpose of increasing the surface of the edges which increases the initial contact with bone for better osseointegration and for displacing bone into the recesses to promote anchoring of the prosthesis during ingrowth (pars. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify the protrusion of Waugh in view of Fell in view of Goymann to include a recess in the rear portion of the protrusion as taught by Rüter in order to provide better osseointegration to improve anchoring of the tibial component.
Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann as applied to claims 1 and 14 above, and further in view of Coon et al. 2005/0124998 (hereafter referred to as Coon). Waugh in view of Fell in view of Goymann discloses the invention substantially as claimed and as discussed above but Waugh in view of Fell in view of Goymann does not disclose engagement grooves on the sidewall surrounding the first slot of the tibial component or two holding notches respectively located at two sides of the femoral component.
Coon teaches a knee prosthesis, in the same field of endeavor, wherein the component comprises notches 56 in a sidewall 51, 52 surrounding a slot 50 (fig.9) for the purpose of engaging with an instrument to allow the surgeon to manipulate the prosthetic component (par.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add notches to the sidewall surrounding the slot of the tibial component of Waugh in view of Fell in view of Goymann as well as to the sides of the slot of the femoral component of Waugh in view of Fell in view of Goymann in order to allow for the surgeon to engage the prosthetic .
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann as applied to claims 1 and 14 above, and further in view of Gordon et al. 2010/0256758 (hereafter referred to as Gordon). Waugh in view of Fell in view of Goymann discloses the invention substantially as claimed and as discussed above but Waugh in view of Fell in view of Goymann does not disclose that the plurality of first through holes are distributed from sparse to dense along the first extending direction.
Gordon teaches a knee joint prosthesis (figs. 14A-14D), in the same field of endeavor, wherein the prosthesis has a porosity gradient that increases as a distance from the articulating surface increases for the purpose of forming a porosity similar to bone to promote skeletal fixation by ingrowth (par.32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a porosity gradient wherein the porosity increases in a direction away from the articulating surface as taught by Gordon in the first protrusion of the tibial component of Waugh in view of Fell in view of Goymann in order to promote fixation of the component by bone ingrowth. A porosity that increases along the first extending direction includes holes distributed from sparse to dense since low porosity includes a sparse distribution of pores while high porosity includes a dense distribution of pores.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann as applied to claim 1 above, and further in view of Blackwell et al. 2008/0133020 (hereafter referred to as Blackwell). Waugh in view of Fell in view of Goymann discloses the invention substantially as claimed and as discussed above but Waugh in view of Fell in view of Goymann does not disclose that the second protrusion includes at least one position pillar which is disposed in a middle segment of the second protrusion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pillar taught by Blackwell with the wall protrusion of Waugh in view of Fell in view of Goymann in order to more securely anchor the prosthesis.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann as applied to claim 11 above, and further in view of Shelton et al. 2009/0130167 (hereafter referred to as Shelton). Waugh in view of Fell in view of Goymann discloses the invention substantially as claimed and as discussed above but Waugh in view of Fell in view of Goymann does not disclose that the pad has a third sidewall having a plurality of second apertures.
Shelton teaches a tibial prosthesis, in the same field of endeavor, wherein the bearing portion comprises a side wall having a plurality of apertures (fig.7) wherein the apertures may be through holes (pars. 73 and 109) for the purpose of holding and delivering a drug (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device comprising a plurality of apertures/through holes taught by Shelton on the sidewall of the pad of Waugh in view of Fell in view of Goymann in order to deliver a drug and treat the tissue of the joint.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Fell in view of Goymann in view of Shelton as applied to claim 12 above, and further in view of Cima et al. 2007/0088442 (hereafter referred to as Cima). Waugh in view of Fell in view of Goymann in view of Shelton discloses the invention substantially as claimed and as discussed above but Waugh in view of Fell in view of Goymann in view of Shelton does not disclose that the pad comprises an abrasion meter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wear indicators as taught by Cima in the pad of Waugh in view of Fell in view of Goymann in view of Shelton in order to non-invasively detect wear of the prosthesis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774